[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
[ENTRY OF JUDGMENT]
The defendant having accepted the additur of the Court as set forth in the Court's memorandum of decision on motion to set aside the verdict, which memorandum was filed February 11, 1994 the Court set the matter down for a collateral source hearing, pursuant to General Statutes 52-225a(b)(c). The parties stipulated that there were no collateral source payments made to the defendants. The Court therefore enters judgment for the plaintiff James Cuppett in the amount of $12,493.50, and judgment in the amount of $50.00 for the plaintiff Maxine Cuppett.
The Court further orders costs for the respective parties as follows. Costs for the plaintiffs are awarded in the amount of $623.00 in accordance with the submitted bill of costs. (DEPOSITION FEE IS $30.00, CGS 52-257(b)(2).
The defendant is entitled to costs incurred subsequent to his offers of judgment of November 9, 1993 which was not accepted by plaintiffs, and which offer was for an amount greater than the amount recovered by the plaintiffs in this action. General Statutes Sec. 52-195(b).
The Court awards costs to the defendant as follows:
Total Proceedings             $ 75.00
Dr. Robert Elkin               450.00
              Attorneys fees                 175.00 ------- $690.00
Judgment enters accordingly.
L. Paul Sullivan, J.